Citation Nr: 1022734	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel






INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1976.  He had additional reserve duty, to include inactive 
duty training in April 1989, during which he injured his low 
back and cervical spine.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This case was the subject of a Board remand dated in December 
2009. 

In today's decision, the Board grants a total disability 
rating based on individual unemployability due to service 
connected disabilities.  However, a TDIU claim is a matter 
separate from the adjudication of increased rating claims.  
Even if a TDIU rating is awarded, the Veteran is still 
entitled to fair adjudication of those other claims.  See, 
e.g., Colayong v. West, 12 Vet. App. 524, 537 (1999).  
The issues of entitlement to increased ratings for service-
connected low back and cervical spine disabilities have been 
raised by the record, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  (See Board remand 
dated in December 2009, pages 2-3.)  Therefore, the Board 
does not have jurisdiction over them, and they are referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar spine and cervical 
spine disabilities are rated as 60 percent and 40 percent 
disabling, respectively, effective from August 2001; his 
combined disability rating for service-connected low back and 
cervical spine disabilities is 80 percent.

2.  Medical opinion evidence of high probative value and 
weight indicates that the Veteran is unable to secure or 
follow substantially gainful employment due to his service-
connected low back and cervical spine disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2004, the RO received from the Veteran, through his 
representative, a claim for a TDIU.  The Veteran contends 
that his service-connected intervertebral disc syndrome of 
the lumbar and cervical spine render him unable to secure or 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 4.16.

In this decision, the Board grants a TDIU, which constitutes 
a complete grant of the benefit sought on appeal.  As such, 
no discussion of VA's duty to notify or assist is necessary.  
Further, the lack of issuance of a supplemental statement of 
the case subsequent to a January 2010 VA examination in this 
matter, as noted at page 2 of a May 2010 Appellant's Post-
Remand Brief, is no more than harmless, non-prejudicial 
error.  Bernard v. Brown, 4 Vet. App. 384 (1993).

A TDIU is warranted where the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may 
be assigned where the schedular rating is less than total and 
when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability, provided, however, that if there is 
only one such disability, it must be rated at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
rating to 70 percent or more.  38 C.F.R. § 4.16.

The ability to overcome the handicap of disability varies 
widely among individuals. The VA disability rating, however, 
is based primarily upon the  average impairment in earning 
capacity, that is, upon the economic or industrial handicap 
which must be overcome and not from individual success in 
overcoming it.  However, full consideration must be given to 
unusual physical or mental effects in individual cases, to 
peculiar effects of occupational activities, to defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability and to the 
effect of combinations of disability.  Total disability will 
be considered to exist when there is present any impairment 
of mind or body which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 4.15.

The Veteran's service-connected lumbar spine and cervical 
spine disabilities are rated as 60 percent and 40 percent 
disabling, respectively, effective from August 2001.  This 
results in a combined rating of 80 percent.  See 38 C.F.R. 
§ 4.25 (Combined ratings table.)  As such, his disabilities 
satisfy the schedular criteria for a TDIU set forth at 
38 C.F.R. § 4.16(a).  

In December 2009, the Board remanded this matter for a 
medical opinion to determine whether it is at least as likely 
as not that his service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation, since no competent medical opinion evidence as to 
this determinative factual matter was of record.  See 
38 U.S.C.A. § 5103A(d); see also Colayong v. West, 12 Vet. 
App. 524, 538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 
297 (1994).  

At a January 2010 VA examination, the Veteran was correctly 
noted to have experienced injury to the upper and lower back 
during reserve duty in 1989 while lifting an object in excess 
of 100 pounds in assisting his reserve duty engineering 
company in building a bridge in Selma, Alabama.  (Service 
connection for low back and cervical spine disability 
attributed to this incident was granted by the RO in March 
1991.)  The VA examiner reviewed the claims file and the 
Veteran's medical records were reviewed. 

By history as indicated in the January 2010 VA examination 
report, the Veteran currently needed a walking cane for 
ambulation, to help with pain in the lower back and legs and 
prevent falls and injuries.  He could walk and carry on his 
usual activities, as he was doing on the day of examination.  
He had severe neck pain.  He was receiving epidural shots 
once every three months to relieve the neck pain.  His low 
back pain was described as severe.  Epidural shots for the 
low back pain, which he received once every three months, 
eased the pain to mild pain, but only for a short duration.  
He was receiving three medications, at least two of them pain 
medications, for his low back and cervical spine 
disabilities.  

On VA examination in January 2010 the neck pain was found to 
be constant and moderate.  The low back pain was indicated to 
be sharp, stabbing pain on bending, twisting, and standing, 
of a moderate, constant, daily variety, with sharp tingling 
and burning radiating pain to both hips, legs, and his toes.  
The examiner opined that during flare-ups it, which would 
last for one to two days, the Veteran would have an 
additional 50 percent loss of function.  The Veteran's 
propulsion was found to be poor due to impairment of his 
gait.  On examination the Veteran demonstrated guarding, pain 
with motion, tenderness, and weakness.  Vibration sense of 
the upper and lower extremities was impaired.  Reflexes of 
the upper and lower extremities were generally absent or 
hypoactive.  Laseagues' sign (straight leg raise testing) was 
positive on the right.  Range of motion of the neck and 
lumbar spine was greatly limited in nearly every dimension.  

The January 2010 VA examiner opined that the Veteran's low 
back and cervical spine disabilities rendered him unable to 
secure or follow substantially gainful employment.  He 
elaborated that due to the Veteran's constant pain in the 
upper back and lower back the Veteran was unable to 
concentrate.  He further noted that the Veteran needed 
frequent pain medication for relief of his pain.  
Additionally he reasoned that the Veteran had limited 
ambulation and needed a walking cane to ambulate due to his 
unsteady gait, and was a fall risk.  

The Board finds the January 2010 VA examiner's opinion to be 
well reasoned and explained, and based on an accurate 
history, adequate examination, and review of the relevant 
medical evidence of record.  The opinion is therefore 
afforded high probative value and evidentiary weight.  

In sum, the Veteran meets the schedular criteria for a TDIU, 
and the medical opinion evidence of record indicates that the 
Veteran is unable to secure or follow substantially gainful 
employment due to his service-connected low back and cervical 
spine disabilities.  Accordingly, entitlement to a TDIU is 
warranted.



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


